DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 31 January 2022 in which 1-20 claims are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (PG Pub US 2017/0195210 A1) in view of Kanjariya et al. (PG Pub US 2018/0167315 A1).
Regarding claims 1, 9, Jacob discloses a non-transitory computer-readable medium or media and a computer-implemented method for controlling broadcast, unknown-unicast, and multicast traffic (BUM) traffic, the method comprising:

using the network information to determine a designated forwarder among the set of VTEPs (“In an active-standby EVPN mode of operation in which only one of PE routers 10A or 10B forwards network traffic from PE router 10C to CE 8B, the EVPN protocol executing on each PE router 10A-10B initiates EVPN DF election for the Ethernet segment 14 on a per-EVPN instance basis, and participates within that election for each EVPN instance. That is, DF election may be at the granularity of each ESI, EVI combination. If elected DF, one of PE routers 10A-10B elected as DF forwards traffic from the EVPN to local CE 8B. In the active-standby EVPN mode of operation, the active multi-homing PE is also the designated forwarder” [0035]).
However, Jacob does not explicitly disclose at a VTEP associated with a first Ethernet segment.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a VTEP associated with a first Ethernet segment because “This ensures that a remote PE device associated with the multicast source will also send multicast traffic to such designated forwarder PE devices, which, in turn, would allow the multicast traffic to successfully reach the host” [0044].

Regarding claims 3, 11, Jacob, Kanjariya discloses everything claimed as applied above. In addition, Jacob discloses obtaining the network information comprises obtaining an Ethernet segment identifier (ESID) that is derived from Type-4 route information (“In order to establish the EVPN, an EVPN protocol executing on PE routers 10A-10C triggers EVPN designated forwarder (DF) election for Ethernet segment 14. This may be done, for example, by the EVPN protocol executing on each of PE routers 10A-10C that participates in the Ethernet segment directing the router to output a routing protocol message advertising an Ethernet Segment Identifier (ESI), which is typically unique across all EVPN instances (EVIs)” [0029]).
Regarding claims 4, 12, Jacob, Kanjariya discloses everything claimed as applied above. In addition, Jacob discloses determining the designated forwarder comprises determining a network identifier that is associated with an ESID, the ESID being associated with both the VTEP and the set of VTEPs (“In order to establish the EVPN, an EVPN protocol executing on PE routers 10A-10C triggers EVPN designated 
Regarding claim 5, Jacob, Kanjariya discloses everything claimed as applied above. In addition, Jacob discloses the network identifier comprises a VLAN-ID (“identified by a corresponding VLAN identifiers” [0044]).
Regarding claims 6, 14, Jacob, Kanjariya discloses everything claimed as applied above. In addition, Jacob discloses the VLAN-ID is derived from a configuration information on the VTEP (“Route advertisement may specifies a route target (RT) imported by VRF 13C” [0049], “a MAC route typically specifies an individual MAC address of customer equipment 4 along with additional forwarding information, such as a route descriptor, route target, layer 2 segment identifier, MPLS label, etc” [0032]).
Regarding claim 8, Jacob, Kanjariya discloses everything claimed as applied above. In addition, Jacob discloses determining the designated forwarder comprises applying an election mechanism to the VTEP and to each VTEP in the set of VTEPs (‘In order to establish the EVPN, an EVPN protocol executing on PE routers 10A-10C triggers EVPN designated forwarder (DF) election for Ethernet segment 14” [0029]).
Claims 7, 13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob, Kanjariya in view of Codandam et al. (PG Pub US 2021/0119827 A1).
Regarding claims 7, 13, Jacob, Kanjariya discloses everything claimed as applied above. However, Jacob, Kanjariya does not explicitly disclose using the VLAN-
Nevertheless, Codandam discloses “leaf device 108A configures a flood list next hop that specifies the device that originated the extended routing message, e.g., leaf device 108N (408). For example, leaf device 108A is configured with a description for the analyzer VLAN (e.g., "Remote Analyzer VLAN"), a VLAN identifier (ID) (e.g., VNI 9000), and are further configured as "mirror leaf" devices for the analyzer VLAN to cause the mirror leaf devices to configure a flood list next hop that specifies a device (e.g., leaf device 108N) that advertises an extended routing message, e.g., Inclusive Multicast Ethernet Tag (IMET) (Type 3) EVPN route, including information that indicates leaf device 108N is connected to analyzer 122” [0061].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the VLAN-ID to generate a flood list, the flood list comprising a VTEP from the set of VTEPs that has been elected as the designated forwarder because “In this way, by configuring devices as a mirror root device and mirror leaf devices to perform port mirroring of packets to the mirror root device, packets are forwarded on a point-to-point connection to the mirror root device rather than flooded to all devices in the VLAN, thereby using less ports for port mirroring, which reduces traffic congestion and bandwidth consumption” [0036].
Regarding claim 15, Jacob discloses an information handling system for controlling broadcast, unknown-unicast, and multicast traffic (BUM) traffic, the information handling system comprising:
one or more processors (fig. 2); and

obtaining from a virtual extensible local area network (VxLAN) tunnel endpoint (VTEP), network information regarding a set of VTEPs associated with a second Ethernet segment (“An Ethernet Segment route advertised by each PE router 10A-10C using BGP includes a Route Distinguisher and Ethernet Segment Identifier. An Ethernet AD route advertised by each PE router 10A-10C for each EVI, specifies a Route Distinguisher (RD) (e.g., an IP address of an MPLS Edge Switch (WS)), ESI, Ethernet Tag Identifier, and MPLS label. Subsequent BGP media access control (MAC) routes output by PE router 10A-10C announce MAC addresses of customer equipment 4 for the EVPN and include a RD, ESI, Ethernet Tag Identifier, MAC address and MAC address length, IP address and IP address length, and MPLS label” [0030], “VLAN or VxLAN” [0041]);
using the network information to determine a designated forwarder among the set of VTEPs (“In an active-standby EVPN mode of operation in which only one of PE routers 10A or 10B forwards network traffic from PE router 10C to CE 8B, the EVPN protocol executing on each PE router 10A-10B initiates EVPN DF election for the Ethernet segment 14 on a per-EVPN instance basis, and participates within that election for each EVPN instance. That is, DF election may be at the granularity of each ESI, EVI combination. If elected DF, one of PE routers 10A-10B elected as DF forwards traffic from the EVPN to local CE 8B. In the active-standby EVPN mode of operation, the active multi-homing PE is also the designated forwarder” [0035]);

sending the BUM traffic to the designated forwarder (“If elected DF, one of PE routers 10A-10B elected as DF forwards traffic from the EVPN to local CE 8B” [0035]).
However, Jacob does not explicitly disclose VTEP, which is associated with a first Ethernet segment.
Nevertheless, Kanjariya discloses “Since PE devices in the Redundancy Group of H1 keep the IGMP entry in their IGMP cache, once DF PE device for H1 changes, the new DF PE device for H1 will be able to re-originate the EVPN route (as described above with step 508), the remote PE devices will receive the new advertisement and start sending multicast traffic to the new DF for H1, thus maintaining the flow of multicast content to H1 “ [0071], “the letter "r" in context of PE device SPEr 130-1 merely indicates that, in this and some following illustrative examples PE devices on the side of the first customer network 112 are considered "local" and PE devices on the side of the second customer network 122 are considered "remote"” [0029], fig. 2 (where a remote VTEP is associated with a different Ethernet segment than a local VTEP ES “Such a set of Ethernet links between the host and the PE devices to which the host is multi-homed to is said to form an Ethernet Segment (ES) having a certain ES identifier (ESI). When a host is multi-homed to two or more PE devices (referred to, collectively, as a "Redundancy Group"), one of the PE devices that is configured to forward BUM 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a VTEP associated with a first Ethernet segment because “This ensures that a remote PE device associated with the multicast source will also send multicast traffic to such designated forwarder PE devices, which, in turn, would allow the multicast traffic to successfully reach the host” [0044].
In addition, Jacob, Kanjariya discloses everything claimed as applied above. However, Jacob, Kanjariya does not explicitly disclose using a VLAN-ID to generate a flood list that comprises the designated forwarder.
Nevertheless, Codandam discloses “leaf device 108A configures a flood list next hop that specifies the device that originated the extended routing message, e.g., leaf device 108N (408). For example, leaf device 108A is configured with a description for the analyzer VLAN (e.g., "Remote Analyzer VLAN"), a VLAN identifier (ID) (e.g., VNI 9000), and are further configured as "mirror leaf" devices for the analyzer VLAN to cause the mirror leaf devices to configure a flood list next hop that specifies a device (e.g., leaf device 108N) that advertises an extended routing message, e.g., Inclusive Multicast Ethernet Tag (IMET) (Type 3) EVPN route, including information that indicates leaf device 108N is connected to analyzer 122” [0061].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a VLAN-ID to generate a 
Regarding claim 16, Jacob, Kanjariya, Codandam discloses everything claimed as applied above. In addition, Jacob discloses the network information comprises an Ethernet segment identifier (ESID) (“In order to establish the EVPN, an EVPN protocol executing on PE routers 10A-10C triggers EVPN designated forwarder (DF) election for Ethernet segment 14. This may be done, for example, by the EVPN protocol executing on each of PE routers 10A-10C that participates in the Ethernet segment directing the router to output a routing protocol message advertising an Ethernet Segment Identifier (ESI), which is typically unique across all EVPN instances (EVIs)” [0029]).
Regarding claim 17, Jacob, Kanjariya, Codandam discloses everything claimed as applied above. In addition, Jacob discloses the ESID is derived from Type-4 route information (“In order to establish the EVPN, an EVPN protocol executing on PE routers 10A-10C triggers EVPN designated forwarder (DF) election for Ethernet segment 14. This may be done, for example, by the EVPN protocol executing on each of PE routers 10A-10C that participates in the Ethernet segment directing the router to output a routing protocol message advertising an Ethernet Segment Identifier (ESI), which is typically unique across all EVPN instances (EVIs)” [0029]).

Regarding claim 19, Jacob, Kanjariya, Codandam discloses everything claimed as applied above. In addition, Jacob discloses the VLAN-ID is derived from configuration information that comprises an Ethernet virtual private network instance-route target (“Route advertisement may specifies a route target (RT) imported by VRF 13C” [0049], “a MAC route typically specifies an individual MAC address of customer equipment 4 along with additional forwarding information, such as a route descriptor, route target, layer 2 segment identifier, MPLS label, etc” [0032]).
Regarding claim 20, Jacob, Kanjariya, Codandam discloses everything claimed as applied above. In addition, Jacob discloses determining the designated forwarder comprises applying an election mechanism to the VTEP and to each VTEP in the set of VTEPs (‘In order to establish the EVPN, an EVPN protocol executing on PE routers 10A-10C triggers EVPN designated forwarder (DF) election for Ethernet segment 14” [0029]).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants have argued that “just as the Jacob document, Kanjariya fails to disclose determining a designated forwarder among a set of VTEPs associated with two (or more) different Ethernet, as required by the present claims”, “there is no indication that any of the PE devices 120-1 through 120-3 in one ES obtains network information regarding the remote VTEP associated with a different Ethernet segment for any purpose, especially when determining a proper designed forwarder within the “Redundancy Group of H” (page 8).
	In response to Applicants’ argument, the examiner respectfully disagrees. Kanjariya discloses an Ethernet Segment being formed for links/pseudowires between a host or a Customer/Client Device (CE) and Provider Edge Devices (PEs) (“Such a set of Ethernet links between the host and the PE devices to which the host is multi-homed to is said to form an Ethernet Segment (ES) having a certain ES identifier (ESI)” [0026], “a host H1 is multi-homed to three PE devices—PE1 120-1, PE2 120-2, and PE3 120-3, i.e. these PE devices form a Redundancy Group for H1. All pseudowires associated with a given host, e.g. pseudowires from the host H1 to each of the PE1-PE3, are considered collectively as a Virtual Ethernet Segment (vES) [Virtual-ES], identified by a certain ES indicator (ESI), from the perspective of the EVPN PEs. These pseudowires are indicated in FIG. 2 as links labeled with an identifier ESI1. As used herein, the term “pseudowire” refers to a link, e.g. an Ethernet link, communicatively connecting a host/CE to a particular PE so that data may be exchanged between these entities. In other words, a set of Ethernet links between H1 and each of the PE devices of the Redundancy Group for H1 forms an ES identified by ESI1” [0036]). This shows that for each Host/CE communicatively connected to particular PE(s), an Ethernet Segment is formed and is identified by an Ethernet Segment Identifier. In other words, for every single Host/CE and PE(s) connections, an individual Ethernet Segment is formed. For instance, Figs. 1 & 2 show two different Host/CE and PEs connections. Then, the first local network on the left side of Figs. 1 & 2 would consist of an ES identified by ESI1 based on the CE/PEs connections and in a similar fashion, it would be implied that the second remote network on the right side of Figs. 1 & 2 would consist of a separate and different ES (identified by ESI2, for instance) based on its own CE/remote PEs connections. As a result, the remote network will be associated with a different Ethernet Segment than the local network’s own Ethernet Segment. Therefore, a combination of Jacob and Kanjariya describes a remote VTEP is associated with a different Ethernet segment than a local VTEP ES and as a result discloses the claimed limitation “the set of VTEPs being associated with a second Ethernet Segment”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        03/08/2022